Case 1:20-cv-02753-JMS-MPB Document 1 Filed 10/23/20 Page 1 of 4 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    KREG Z. ANDERSON,                                   )   CASE NO. 1:20-cv-2753
                                                        )
                           Plaintiff,                   )
                                                        )
          v.                                            )
                                                        )
    DAKOTA M. FOSTER and                                )
    THE SYGMA NETWORK, INC.,                            )
                                                        )
                           Defendants.                  )

                              DEFENDANTS’ NOTICE OF REMOVAL

        Defendants Dakota M. Foster and the Sygma Network, Inc. (“Defendants”), by their

undersigned attorneys, hereby remove this action from the Madison Circuit Court of Indiana to the

Indianapolis Division of the United States District Court for the Southern District of Indiana

pursuant to 28 U.S.C. §§1332, 1441 and 1446. The grounds for removal are:

        1.       Plaintiff Kreg. Z. Anderson (“Plaintiff”) filed a civil action, Kreg Z. Anderson v.

Dakota M. Foster and the Sygma Network, Inc., Cause No. 48C03-2009-CT-000148, in the

Madison Circuit Court of Indiana on September 10, 2020 (“State Court Action”).

        2.       Defendant Sygma Network, Inc. was served with Plaintiffs’ Complaint on

September 23, 2020, state court appearances were filed for both Defendants, and Defendants’

Answers to Plaintiff’s Complaint are due in state court by extension on November 16, 2020.1 This

Notice is accompanied by copies of all process, pleadings, and orders served upon or by the

Defendants in this lawsuit. (See Exhibit A hereto.)




1
 Of course, Defendants are aware that their Answers post-removal are due in accord with Federal Rule of Civil
Procedure 81.

                                                        1
Case 1:20-cv-02753-JMS-MPB Document 1 Filed 10/23/20 Page 2 of 4 PageID #: 2




       3.      This Notice of Removal is filed within one year of the commencement of this action

and “within thirty days after receipt by the defendant, through service or otherwise, of a copy of

an amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable,” as mandated by 28 U.S.C. § 1446. “The language

in section 1446(b) states as clearly as possible that the one-year clock for removal of initially non-

removable diversity cases starts running when the action commences in state court.” First

Merchants Trust Co. v. Wal-Mart Stores E., LP, 630 F. Supp. 2d 964, 970 (S.D. Ind. 2008). Under

Indiana Rule of Trial Procedure 3, “a plaintiff commences a civil action by filing the complaint,

paying the appropriate filing fee, and providing the clerk with the requisite number of copies of

the complaint and summons.” Id. Plaintiffs filed their Complaint on September 3, 2019 and it was

served upon Defendant the Sygma Network on September 23, 2020. Thus, this Notice of Removal,

is filed within one year of the commencement of the action under 28 U.S.C. § 1446(b), and thirty

(30) days after service.

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332. There is complete diversity of citizenship of the Parties to this case as demonstrated by the

following:

               a.      Plaintiff Kreg Z. Anderson is a resident of Hancock County, Indiana. Thus,

       Plaintiff is a citizen of Indiana.

               b.      Defendant the Sygma Network, Inc. is a foreign corporation, incorporated

       in Delaware with its principal place of business in Houston, Texas. Thus, the Sygma

       Network, Inc. is not a citizen of the State of Indiana. See 28 U.S.C. § 1332(c)(1).

               c.      Defendant Dakota M. Foster is a resident of the State of Michigan. Thus,

       Defendant Dakota M. Foster is not a citizen of the State of Indiana.



                                                  2
Case 1:20-cv-02753-JMS-MPB Document 1 Filed 10/23/20 Page 3 of 4 PageID #: 3




       5.      The damages sought exceed the sum of the $75,000 jurisdictional requirement

based on Plaintiff’s counsel’s conversation, as confirmed in writing thereafter, with the

undersigned defense counsel.

       6.      This lawsuit is, therefore, a civil action over which this Court has original

jurisdiction under 28 U.S.C. § 1332 and is one which may be removed to this Court under

28 U.S.C. §§ 1441 and 1446. Further, removal to this judicial district and division is proper under

28 U.S.C. § 1441(a), as this district and division embrace Madison County, Indiana where this

lawsuit is pending.

       7.      All Defendants consent to the removal of this action. See U.S.C. § 1446(b)(2)(A).

       8.      Promptly after it is filed with this Court, Defendants will serve this Notice on

Plaintiff and file a copy of this Notice with the Clerk of the Madison Circuit Court.

       9.      The Notice is signed in accordance with Federal Rule of Civil Procedure 11.

       WHEREFORE, Defendants Sygma Group, Inc. and Dakota M. Foster remove this action

to the United States District Court, Southern District of Indiana, Indianapolis Division.



                                                Respectfully submitted,

                                                FROST BROWN TODD LLC

                                                By: /s/ Adam S. Ira
                                                    Kevin C. Schiferl, #14138-49
                                                    Adam S. Ira, #32017-49
                                                    Attorneys for Defendants




                                                 3
Case 1:20-cv-02753-JMS-MPB Document 1 Filed 10/23/20 Page 4 of 4 PageID #: 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the __ day of October, 2020, the foregoing was filed electronically.
Notice of this filing will be sent to the following parties by operation of the Court’s electronic
filing system.


 Kaitlin Coons Astorino
 ISAACS & ISAACS
 1601 Business Center Court
 Louisville, KY 40299
 kaitlin@isaacsandisaacs.com
 Attorney for Plaintiff

                                                     /s/ Adam S. Ira

 FROST BROWN TODD LLC
 201 N Illinois Street, Suite 1900
 PO Box 44961
 Indianapolis, IN 46244-0961
 317-237-3800
 Fax: 317-237-3900
 kschiferl@fbtlaw.com
 aira@fbtlaw.com


0139618.0736841 4818-6246-3950v1




                                                 4
